11/19/2020
                    IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                               Assigned on Briefs September 1, 2020

                     RONALD L. JONES v. LOUISE HELMS ET AL.

                       Appeal from the Circuit Court for Gibson County
                            No. 8861     Clayburn Peeples, Judge
                          ___________________________________

                                 No. W2019-00864-COA-R3-CV
                             ___________________________________

In this case, a sister contests the sale of her deceased brother’s interest in real estate they
inherited from their mother to satisfy an outstanding judgment lien against the brother.
Because the sister waives her right to appellate review of most of her arguments and we
discern no error in the circuit court’s exercise of subject matter jurisdiction, we affirm the
circuit court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed.

J. STEVEN STAFFORD, P.J., M.S., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and THOMAS R. FRIERSON, II, J., joined.

Louise A. Helms, Oklahoma City, Oklahoma, Pro se.

Donnie Wayne Knott, Milan, Tennessee, for the appellee, Ronald L. Jones.


                                    MEMORANDUM OPINION1

                            FACTUAL AND PROCEDURAL BACKGROUND

          On June 19, 2009, the General Sessions Court of Gibson County (the “general

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may affirm, reverse
          or modify the actions of the trial court by memorandum opinion when a formal opinion
          would have no precedential value. When a case is decided by memorandum opinion it
          shall be designated “MEMORANDUM OPINION,” shall not be published, and shall not
          be cited or relied on for any reason in any unrelated case.
sessions court”) granted a judgment to Plaintiff/Appellee Ronald L. Jones (“Appellee”)
against David Alderdice d/b/a Whitewing Company in the amount of approximately $5,941
(the “2009 judgment”).2 Appellee recorded the judgment in the Register’s Office for
Weakley County on July 9, 2009. Mr. Alderdice died intestate on May 19, 2013, in
Weakley County in his family home (the “Weakley County property”). In 2016, the general
sessions court issued an execution to the Sheriff of Weakley County to levy on Mr.
Alderdice’s personal property in Weakley County, which was returned nulla bona. On June
3, 2016, Appellee filed a petition in the Circuit Court of Gibson County (the “circuit court”)
for an order of sale of the real property in which Mr. Alderdice had an interest at his death,
pursuant to Tennessee Rule of Civil Procedure 69.07, in order to satisfy the 2009 judgment
(plus interest, attorney’s fees, and court costs). Appellee asserted that Mr. Alderdice owned
a one-third undivided interest in the Weakley County property, having inherited it along
with his two sisters when their mother died intestate in 1994. Appellee further claimed that
Mr. Alderdice’s only heirs-at-law were his sisters, as evidenced by an affidavit of heirship
executed by one of his sisters, Defendant/Appellant Louise Helms (“Appellant”).3 Thus,
Appellee alleged that the sisters inherited Mr. Alderdice’s one-third interest in the Weakley
County property when he died, subject to the encumbrance of Appellee’s judgment lien.
Therefore, Appellee named Mr. Alderdice’s estate4 and Mr. Alderdice’s two sisters,
Appellant and Defendant Alice Marie Fowler, as defendants (collectively, “Defendants”)
in the petition for order of sale.5 Appellant and Ms. Fowler were served individually, and
any potential unknown heirs, including Mr. Alderdice’s possible estate, were served by
publication.

       When Appellee did not receive a response within thirty days of service, he filed a
motion for default judgment in the circuit court on August 15, 2017. According to a later
order entered by the trial court, Appellant made a special appearance in the circuit court on
November 6, 2017, when Appellee’s motion for default judgment and petition for order of
sale were scheduled to be heard, to contest the circuit court’s jurisdiction to order the sale
of the Weakley County property. The matter was reset for a hearing on July 2, 2018, when

        2
           The judgment resulted from a contract dispute. It is unclear whether the precise amount is
$5,941.04 or $5,941.41, and we cannot confirm this because the judgment is not in the record. There is also
some disagreement as to whether the judgment used the term “d/b/a” or “a/k/a[.]” That dispute does not
affect this appeal.
         3
           This affidavit of heirship is not in the record.
         4
           Among the many open questions in this case is whether an estate was ever probated for Mr.
Alderdice. The parties speak of his estate in general terms, but nothing in the record suggests a formal legal
proceeding was ever initiated. Again, this question and many others illustrate the difficulty we have in
adjudicating this appeal.
         5
           Appellant seemingly claims to represent Defendants in this matter, which the circuit court
appeared to accept. However, she is a retired attorney licensed only in Oklahoma. Therefore, she is not
permitted to represent anyone as an attorney in Tennessee, and can only represent herself pro se. See Tenn.
Sup. Ct. R. 7, § 1.01 (listing the requirements for practicing law in Tennessee). Ms. Fowler and Mr.
Alderdice’s estate (if one exists), having not properly filed their own briefs in this case, have therefore
waived their right to appeal, and we consider Appellant’s arguments only as they apply to her individually.
                                                    -2-
Appellee also filed a motion to affirm the judgment of the general sessions court against
Mr. Alderdice and revive the judgment lien against Appellant and Ms. Fowler. The circuit
court entered an order of sale on July 24, 2018, finding, “[b]ased on statements by
[Appellant and Appellee] and on evidence produced in open Court and upon the record,”
that: (1) it had jurisdiction to order the sale of the Weakley County property; (2) the general
sessions court had jurisdiction to issue the 2009 judgment, which was recorded in Weakley
County and became a perfected lien against all of Mr. Alderdice’s interests or ownership
in real property; (3) Mr. Alderdice owned a one-third undivided interest in the Weakley
County property, per the affidavit of heirship; (4) the Sheriff of Weakley County had
returned the general sessions court’s execution to levy on Mr. Alderdice’s personal
property nulla bona; and (5) Appellee’s petition for order of sale was on file in the circuit
court longer than thirty days following service on Defendants and Defendants had not filed
responsive pleadings. The circuit court entered default judgment for Appellee and affirmed
the general sessions’ court’s 2009 judgment, giving it full faith and credit and reviving it
against Appellant and Ms. Fowler (the current owners of the Weakley County property and
Mr. Alderdice’s only heirs at law). The circuit court ordered the Sheriff of Weakley County
to levy on the Weakley County property and sell Mr. Alderdice’s one-third interest
pursuant to Tennessee Rule of Civil Procedure 69.6

        The sheriff sold Mr. Alderdice’s interest in the Weakley County property pursuant
to the circuit court’s order to Appellee for $3,750.00, the highest bid. The sheriff then filed
a motion to confirm the sale, and Appellee filed a motion for disbursement of the sale
proceeds. These motions were heard in the circuit court on April 22, 2019. The circuit court
entered an order on April 30, 2019, confirming the sale of Mr. Alderdice’s interest in the
Weakley County property, from which Appellant timely appealed to this Court. The circuit
court then ordered that the $3,750.00 in sale proceeds be held pending the decision of this
Court. The parties filed competing statements of the evidence, so the circuit court held a
hearing on April 13, 2020, to reconcile the differences. The court ultimately adopted
Appellee’s statement of the evidence, after giving Appellant a chance to review and dispute
it but not hearing from her for several months.

                                           ISSUES PRESENTED

        Appellant’s brief does not clearly designate issues on appeal. From what we can

        6
          Appellee asked for attorney’s fees in his petition for order of sale, and the circuit court never ruled
on that request. The failure to rule on this request implicates this Court’s subject matter jurisdiction, as we
have jurisdiction over only final judgments. See generally Tenn. R. App. P. 3(a). But see Tenn. R. App. P.
9 & 10 (allowing appeals by permission). However, it appears this claim for attorney’s fees has been
abandoned. Thus, it does not seem reasonable to delay this appeal further, and so we will proceed with
resolving it under Rule 2 of the Tennessee Rules of Appellate Procedure. See Bayberry Assocs. v. Jones,
783 S.W.2d 553, 559 (Tenn. 1990) (holding that Rule 2 may be used to waive the finality requirement of
Rule 3(a)).

                                                     -3-
discern, she raises the following issues.

    1. Whether the circuit court had subject matter jurisdiction7 to order the sale of the
       Weakley County property in order to satisfy the 2009 judgment.
    2. Whether the circuit court had personal jurisdiction over the Defendants.
    3. Whether the circuit court violated Appellant’s due process rights by disregarding or
       misinterpreting the documentary evidence she offered, including in arguing that Mr.
       Alderdice did not own any interest in the Weakley County property, and therefore
       judgment for Appellee was in error.
    4. Whether the circuit court and Appellee erred by citing no law to dispute Appellant’s
       evidence and cited law.
    5. Whether Appellant was entitled to a trial.

We address each of these in turn.
                                                DISCUSSION

        As an initial matter, we note that although Appellant is a licensed attorney in
Oklahoma, she is not licensed to practice law in Tennessee. As such, she is, in a fashion, a
pro se litigant in this Court. The law is well-settled in Tennessee, however, that pro se
litigants must comply with the same standards to which lawyers must adhere. Watson v.
City of Jackson, 448 S.W.3d 919, 926 (Tenn. Ct. App. 2014). As explained by this Court:

        Parties who decide to represent themselves are entitled to fair and equal
        treatment by the courts. The courts should take into account that many pro se
        litigants have no legal training and little familiarity with the judicial system.
        However, the courts must also be mindful of the boundary between fairness
        to a pro se litigant and unfairness to the pro se litigant’s adversary. Thus, the
        courts must not excuse pro se litigants from complying with the same
        substantive and procedural rules that represented parties are expected to
        observe.


        7
           It appears that Appellant conflates venue with subject matter jurisdiction at times throughout the
documents she filed in this case. Even if she intended to raise venue separately, however, there is nothing
in the record showing that she raised venue in the trial court. Unlike subject matter jurisdiction, venue is
waivable. See Meighan v. U.S. Sprint Commc’ns Co., 924 S.W.2d 632, 639 (Tenn. 1996) (citing Tenn. R.
Civ. P. 12.08) (“Improper venue is a matter which is waived unless contested in the first pleading.”). Thus,
to the extent Appellant raises venue on appeal, it is waived. See Fayne v. Vincent, 301 S.W.3d 162, 171
(Tenn. 2009) (internal quotation marks omitted) (“The jurisprudential restriction against permitting parties
to raise issues on appeal that were not first raised in the trial court is premised on the doctrine of waiver. In
re M.L.P., 281 S.W.3d at 394 (holding that a party who did not properly raise an issue in the trial court has
waived his right to argue this issue for the first time on appeal); Dye v. Witco Corp., 216 S.W.3d 317, 321
(Tenn. 2007) (holding that an issue raised for the first time on appeal is waived); Black v. Blount, 938
S.W.2d 394, 403 (Tenn. 1996) (holding that issues raised for the first time on appeal are waived).”).

                                                     -4-
Jackson v. Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL 3566978, at *3 (Tenn.
Ct. App. Aug. 12, 2011) (quoting Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct.
App. 2003) (internal citations omitted)). Moreover, “we have ruled that this leeway is
generally reserved for those ‘untrained in the law.’” Masserano v. Masserano, No.
W2018-01592-COA-R3-CV, 2019 WL 2207476, at *5 n.11 (Tenn. Ct. App. May 22, 2019
(quoting Lacy v. Mitchell, 541 S.W.3d 55, 59 (Tenn. Ct. App. 2016) (citing Hessmer, 138
S.W.3d at 903). Appellant, though self-represented, is certainly not untrained in the law.
We keep this in mind in adjudicating this appeal.

                                   I. Subject Matter Jurisdiction

        Appellant first argues that the trial court lacked subject matter jurisdiction to order
the sale of the subject property. Appellee has the burden of proving the trial court has
subject matter jurisdiction. Church of God in Christ, Inc. v. L. M. Haley Ministries, Inc.,
531 S.W.3d 146, 161 (Tenn. 2017) (citations omitted); see also Johnson v. Hopkins, 432
S.W.3d 840, 844 (Tenn. 2013) (citations omitted) (“Where subject matter jurisdiction is
challenged, the party asserting that subject matter jurisdiction exists . . . has the burden of
proof.”). “Any order entered by a court lacking jurisdiction over the subject matter is void.
Therefore, subject matter jurisdiction is a threshold inquiry, which may be raised at any
time in any court.” Hopkins, 432 S.W.3d at 844 (citations omitted). Subject matter
jurisdiction therefore cannot be waived. Meighan, 924 S.W.2d at 639. Because
“determination[s] of subject matter jurisdiction involve[e] questions of law,” we review
them de novo on appeal, with no presumption of correctness. Hopkins, 432 S.W.3d at 844
(citations omitted). In this case, neither party’s arguments regarding subject matter
jurisdiction are clear; because our review is de novo and so as not to tax the length of this
opinion, we will not recite their arguments in detail here.

       Rule 69.07 of the Tennessee Rules of Civil Procedure guides the subject matter
jurisdiction analysis in this case.8 Rule 69.07 states, in relevant part:

        (2) Judgment Lien. A judgment lien against the judgment debtor’s realty is
        created by registering a certified copy of the judgment in the register’s office
        of the county where the realty is located. Once a judgment lien is created by
        registration, it will last for the time remaining in a ten-year period from the
        date of final judgment entry in the court clerk’s office and for any extension
        granted by the court pursuant to Rule 69.04. . . .


        8
          The parties cite various statutes in their arguments. To the extent those statutes pre-date Rule
69.07 and conflict with its terms, Rule 69.07 governs. See Tenn. Code Ann. § 16-3-406 (“After the
[Tennessee Rules of Civil Procedure] have become effective, all laws in conflict with the rules shall be of
no further force or effect.”); see also Tenn. R. Civ. P. 69.07 advisory committee’s note to 2004 amendment
(“Rule 69 is rewritten in its entirety. The intent is to consolidate procedures established by statute, court
precedent, and custom into a single orderly rule. New Rule 69 does not radically change current law.”).
                                                   -5-
        (3) Levy. As long as a judgment lien is effective, no levy is necessary; the
        judgment creditor may move for an order of sale. Otherwise a levy occurs
        when the sheriff exercises control over the judgment debtor’s realty. . . .

        (4) Sale. The sheriff shall sell the debtor’s interest in realty by auction. . . .

        Here, the 2009 judgment originated in the Gibson County general sessions court and
Appellee recorded it in the Weakley County Register’s Office in July 2009. Therefore,
under the terms of Rule 69.07(2), Appellee created a judgment lien against Mr. Alderdice’s
realty located in Weakley County, which was effective for ten years (until July 2019). Thus,
under Rule 69.07(3), Appellee could move for an order of sale, which he apparently did
when he filed his petition for order of sale in the Gibson County circuit court in June 2016.
Rule 69.07(3) does not mandate which court or county a judgment creditor must file the
motion in for the order of sale. Furthermore, circuit courts are courts of general jurisdiction,
meaning that they have broad, rather than limited jurisdiction. Tenn. Code Ann. § 16-10-
101 (“The circuit court is a court of general jurisdiction, and the judge of the circuit court
shall administer right and justice according to law, in all cases where the jurisdiction is not
conferred upon another tribunal.”). Therefore, it would appear that under the terms of the
rule and the broad nature of the jurisdiction conferred upon circuit courts, Appellee was
entitled to move for the order of sale in the circuit court for Gibson County. Indeed, it
appears to be an accepted practice to file Rule 69.07 motions in circuit courts. Cf. Reese v.
Amari, No. M2019-00329-COA-R3-CV, 2020 WL 4342734, at *2 (Tenn. Ct. App. July
28, 2020) (plaintiff filed a motion in Wilson County Circuit Court to order sale of the
defendant’s realty to satisfy outstanding judgment against defendant). Moreover,
Tennessee law generally provides that, with regard to sale of land for the payment of debts
by decedents, courts of record “may decree a sale of lands lying in any part of the state.”
Tenn. Code Ann. § 16-1-107 (“In all suits, instituted according to law, to sell the real estate
of decedents for the payment of debts, or to sell lands for partition, a court of record may
decree a sale of lands lying in any part of the state.”). Appellant cites a few statutes that
she asserts deprive the Gibson County Circuit Court of jurisdiction. Generally, these
statutes are completely inapplicable in this context.9 Moreover, other than conclusory
citations to these authorities, Appellant does not provide any cogent argument explaining
to us, much less persuading us, that the circuit court was deprived of subject matter
jurisdiction in this matter on the basis of those statutes. Cf. Sandalwood Properties, LLC
v. Roberts, No. E2006-01163-COA-R3-CV, 2006 WL 3431939, at *6 (Tenn. Ct. App. Nov.
29, 2006) (rejecting appellants’ objection to circuit court’s subject matter jurisdiction over
an appeal from general sessions court for failure to make a cogent argument and properly
object to general sessions court’s subject matter jurisdiction over the original claim).
        9
         For example, one statute concerns actions filed by a personal representative or creditor after an
executor not authorized by will or an administrator has exhausted a decedent’s personal estate in paying the
decedent’s debts. See Tenn. Code Ann. § 30-2-403. To our knowledge, no executor or administrator of Mr.
Alderdice’s personal estate, if there is such an estate, took such action in this case. Thus, this statute is
inapplicable.
                                                   -6-
Therefore, we affirm the circuit court’s holding that it had jurisdiction to order the sale of
Mr. Alderdice’s interest in the Weakley County property.

                                       II. Personal Jurisdiction

        Next, Appellant has designated as an issue that the circuit court lacked personal
jurisdiction over Defendants.10 It is unclear from the record if this issue was raised in the
circuit court. Unlike subject matter jurisdiction, personal jurisdiction may be waived if it
is not properly raised in the trial court: “[A] defendant is permitted to raise the defense of
lack of personal jurisdiction at the same time other defenses are raised. Waiver occurs only
if there is no objection to personal jurisdiction in the first filing, either a Rule 12 motion or
an answer.” Landers v. Jones, 872 S.W.2d 674, 676 (Tenn. 1994); see also Jackson v.
Burrell, 602 S.W.3d 340, 344 (Tenn. 2020) (“[A] party may not raise an issue on appeal
that was not raised in the trial court.”) (internal citations omitted)). To be sure, the appellate
record contains no such written answer or motion filed in the circuit court objecting to the
exercise of personal jurisdiction in this case. Nevertheless, Appellant appears to assert that
she indeed raised this issue by filing a document in the trial court in the nature of a trial
brief/motion to dismiss. Indeed, much of Appellant’s arguments in this appeal are
predicated on this alleged filing. However, no such filing is included in the record on
appeal.11 Rather, Appellant cites to documents that are attached to her appellate brief. It is
well-settled, however, that we cannot consider documents that are merely attached to briefs
that are not otherwise contained in the appellate record. See, e.g., Tenn. R. App. P. 13(c)
(“The . . . Court of Appeals, . . . may consider those facts established by the evidence in
the trial court and set forth in the record and any additional facts that may be judicially
noticed or are considered pursuant to Rule 14 [regarding motions for consideration of post-
judgment facts].”); Tenn. Ct. App. R. 6 (“No assertion of fact will be considered on appeal
unless the argument contains a reference to the page or pages of the record where evidence
of such fact is recorded.”); Carney v. State, No. M2006-01740-CCA-R3-CO, 2007 WL
3038011, at *4 (Tenn. Crim. App. Oct. 17, 2007) (stating that “documents attached to an
appellate brief but not included in the record on appeal cannot be considered by this court
as part of the record on appeal”) (internal citation omitted); Jackson v. Aldridge, 6 S.W.3d
10
            As explained above, while Appellant appears to contest the court’s personal jurisdiction over her,
her sister, and Mr. Alderdice’s estate, because she cannot legally represent those other parties, we consider
personal jurisdiction only as it applies to her individually.
         11
            Appellant’s decision to caption this filing as a trial brief may explain its absence from the
appellate record. Under Rule 24(a) of the Tennessee Rules Appellate Procedure, trial briefs are specifically
excluded from the record on appeal. Regardless, Rule 24(a) provides that a party who “wishes to include
any papers specifically excluded” by the rule may file with the clerk a description of any additional parts
of the record that are necessary for a full adjudication of this appeal. Appellant apparently did not take
advantage of this rule, as her alleged filing is not a part of the appellate record. As the party taking issue
with the trial court’s ruling, Appellant bears the primary burden for ensuring that the record on appeal is
complete so as to support her arguments on appeal. Womble v. Womble, No. M2011-00605-COA-R3-CV,
2012 WL 5993735, at *1 (Tenn. Ct. App. Nov. 30, 2012). Appellant’s failure to provide this Court with an
adequate record has significantly hampered her efforts on appeal.
                                                    -7-
501, 502 (Tenn. Ct. App. 1999) (“We cannot consider this factual information because it
is not part of the appellate record.”).

        In addition, as evidenced by the record, the parties and circuit court seem to agree
that, as previously stated, Appellant made a “special appearance” contesting the circuit
court’s “jurisdiction” on November 6, 2017. Special appearances used to be a requirement
for objecting to personal jurisdiction, but the Tennessee Rules of Civil Procedure changed
that. See Landers, 872 S.W.2d at 676 (“Initially, we note that there is a modern legal trend
away from the technical requirement that a defendant must enter a special appearance to
contest personal jurisdiction. For example, both the Federal Rules of Civil Procedure and
the Tennessee Rules of Civil Procedure allow a defendant to raise all defenses, including a
challenge to the personal jurisdiction of the court, in either a pre-trial motion or in a
responsive pleading. . . . Thus, Tenn. R. Civ. P. 12.02 [] dispenses with the requirement of
entering a special appearance to contest personal jurisdiction. . . .”). While special
appearances are no longer required when objecting to personal jurisdiction, they are
permitted, as long as the party making the special appearance also follows the requirement
of raising the defense of personal jurisdiction in either their answer or a Rule 12 motion.
Cf. Clayton v. Hernandez, No. M2005-01714-COA-R3-CV, 2006 WL 2792157, at *1,*2
(Tenn. Ct. App. Sept. 28, 2006) (holding that party who made special appearance did not
waive any defenses by making the special appearance, but waived defenses by not raising
them in an answer or pre-answer motion). Therefore, Appellant’s special appearance may
have been a proper method of objecting to the circuit court’s exercise of personal
jurisdiction over her, if she also followed the proper Rule 12 procedure for raising the
defense of personal jurisdiction. Again, the record is unclear as to whether she did that.

        Still, the burden to show waiver in this context rests with Appellee. See Fayne, 301
S.W.3d at 171. However, even assuming, arguendo, that this issue was not waived for
failure to properly raise it in the trial court, we conclude that it is nevertheless waived on
appeal on a separate basis. The circuit court did not make any specific findings relative to
personal jurisdiction in any of its written orders. Nonetheless, in ordering the sale of a
portion of the property of which Appellant is a co-owner, it appears implicit that the circuit
court found that it could exercise personal jurisdiction in this case. See Morgan Keegan &
Co. v. Smythe, 401 S.W.3d 595, 608 (Tenn. 2013) (“Court orders and judgments, like other
documents, often speak as clearly through implication as they do through express
statements. Accordingly, when construing orders and judgments, effect must be given to
that which is clearly implied, as well as to that which is expressly stated.”).

        “Due process requires that an out-of-state defendant can be subject to personal
jurisdiction only if the defendant has such minimum contacts with the forum state that the
maintenance of the action does not offend traditional notions of fair play and substantial
justice.” Law Offices of Hugo Harmatz v. Dorrough, 182 S.W.3d 326, 330 (Tenn. Ct.
App. 2005). Tennessee’s long-arm statute expressly authorizes personal jurisdiction over
out-of-state defendants who cannot be served with process in Tennessee when a claim or
                                            -8-
action arises from their “ownership or possession of any interest in property located within
this state[.]” Tenn. Code Ann. § 20-2-214(a)(3). Appellant does not dispute that she owns
an interest in real property in the state of Tennessee and that this action is directly related
to said real property. Nor does she appear to contend that her partial ownership of the
property at issue is insufficient to satisfy due process. Rather, Appellant makes a number
of rather difficult to discern arguments concerning whether the original judgment was
against Mr. Alderdice personally or against his business, and whether the proper parties
were named. Appellant, however, cites no law whatsoever to support her arguments. Nor
does this portion of her brief contain any references to the appellate record.12

       Rule 27(a) of the Tennessee Rules of Appellate Procedure mandates that appellants’
arguments be supported by both citations to the record and to relevant legal authorities.
The failure to substantially comply with this mandate may result in waiver of the argument
on appeal. See Augustin v. Bradley Cty. Sheriff’s Office, 598 S.W.3d 220, 226 (Tenn. Ct.
App. 2019), perm. app. denied (Tenn. Feb. 19, 2020). Moreover, “[i]t is not the role of the
courts, trial or appellate, to research or construct a litigant’s case or arguments for him or
her, and where a party fails to develop an argument in support of his or her contention or
merely constructs a skeletal argument, the issue is waived.” Sneed v. Bd. of Prof’l
Responsibility of Supreme Court, 301 S.W.3d 603, 615 (Tenn. 2010). Respectfully,
Appellant’s argument concerning personal jurisdiction is no more than skeletal. It is not
supported by citations to evidence actually included in the record. Moreover, Appellant
cites no law to suggest that the trial court erred in exercising personal jurisdiction in this
case in spite of the clear application of the long-arm statute. In this case, we must conclude
that any argument that the trial court erred in exercising personal jurisdiction is waived.

                                          III. Due Process

       Appellant next argues that her due process rights were violated by the trial court’s
actions. Unfortunately, however, Appellant’s arguments are again difficult to discern. She
appears to be arguing at least two things: (1) the circuit court violated her due process rights
by not considering some of the documentary evidence she submitted, and by
misinterpreting other evidence she presented; and (2) that documentary evidence shows
that she should prevail, in part because Mr. Alderdice in fact owned no interest in the
Weakley County property. The central problem with Appellant’s argument is that the
appellate record simply does not contain most of the documentary evidence upon which
Appellant relies. The record contains a statement of the evidence, which was drafted by
Appellee and adopted by the trial court. The statement of the evidence recites the parties’
arguments and conclusory statements of fact, with almost no indication as to what
evidence, if any, was properly introduced and admitted in the circuit court proceedings.

        12
           Indeed, a review of Appellant’s brief reveals that she does not include any references to the
appellate record in her argument whatsoever. She references some documents that are in the record, but
does not include proper technical citations to them.
                                                 -9-
The only mention of documentary evidence being presented in court involves the affidavit
of heirship executed by Appellant.13 And while Appellant mentions this affidavit in her
brief and the circuit court mentions it in its orders, we note again that the affidavit itself is
not in the record. It is Appellant’s duty to clarify whether evidence was presented in the
circuit court and to create an accurate record on appeal—if she fails to do so, she waives
issues on appeal that are based on incomplete portions of the record. See State v. Ballard,
855 S.W.2d 557, 560 (Tenn. 1993) (“When a party seeks appellate review there is a duty
to prepare a record which conveys a fair, accurate and complete account of what transpired
with respect to the issues forming the basis of the appeal. State v. Bunch, 646 S.W.2d 158,
160 (Tenn. 1983). Where the record is incomplete and does not contain a transcript of the
proceedings relevant to an issue presented for review, or portions of the record upon which
the party relies, an appellate court is precluded from considering the issue. State v. Roberts,
755 S.W.2d 833, 836 (Tenn. Cr. App. 1988). Absent the necessary relevant material in the
record an appellate court cannot consider the merits of an issue. See T.R.A.P. 24(b). The
defendant has failed to properly preserve this issue for appeal.”); see also Tenn. R. App. P.
36(a) (“Nothing in this rule shall be construed as requiring relief be granted to a party
responsible for an error or who failed to take whatever action was reasonably available to
prevent or nullify the harmful effect of an error.”).

        Furthermore, even if the trial court failed to consider or misinterpreted Appellant’s
evidence, we cannot assess whether any purported error in the trial court’s alleged
misinterpretation of or failure to consider these documents would be prejudicial, and thus
whether Appellant is entitled to relief, without being able to review the evidence. See Tenn.
R. App. P. 36(b) (“A final judgment from which relief is available and otherwise
appropriate shall not be set aside unless, considering the whole record, error involving a
substantial right more probably than not affected the judgment or would result in prejudice
to the judicial process. . . .”). And, again, Appellant is required to explain her arguments
and support them with more than conclusory citations to legal authority. See Tenn. R. App.
P. 27(a); Sneed, 301 S.W.3d at 615. Even though she cites some legal sources in her
arguments relating to due process, she does not explain them sufficiently, and her
arguments remain unclear. Therefore, Appellant waives this issue.

       Moreover, to the extent that Appellant’s due process arguments, or any of her
arguments, for that matter, rely on her allegation that Mr. Alderdice did not own any
interest in the Weakley County property, Appellant undermines her own claims by
effectively conceding that very fact. For example, in her reply brief, she repeatedly states,
“Two sisters and brother [Mr. Alderdice] each own one-third of deceased parents’ estate
[the Weakley County property].” Under these circumstances, we simply cannot conclude
that Appellant has shown that she is entitled to relief as to these issues.

        13
          The circuit court’s order adopting Appellee’s statement of the evidence states that the 2009
judgment was also presented in court. However, again, the 2009 judgment is not in the record on appeal, so
we cannot consider it, and the parties cannot rely on it in their arguments on appeal.
                                                 - 10 -
              IV. Sufficiency of Appellee’s and Circuit Court’s Citations

       Appellant next argues that neither the circuit court nor Appellee cites any authority
to dispute her cited authority and evidence and that this failure entitles her to judgment in
her favor. Respectfully, we disagree as to both points. We first note that Appellee cited to
controlling authority—Rule 69.07 of the Tennessee Rules of Civil Procedure—in his
petition for order of sale. As previously discussed, this is the operative rule for purposes of
judgment liens against realty. Ironically, Appellant fails to cite any relevant authority for
her assertion that Appellee’s alleged failure to support his pleading with citations to statutes
or case law is fatal to his claim. Instead, Appellant only cites to Rule 8.05 of the Tennessee
Rules of Civil Procedure. Rule 8.05 merely requires that pleadings relying on statutes
“either specifically refer to the statute or state all of the facts necessary to constitute such
breach so that the other party can be duly apprised of the statutory violation charged.”
Tenn. R. Civ. P. 8.05(1). It is difficult to discern how this rule is even applicable, as
Appellee has simply not alleged a statutory violation in this case. Otherwise, as with other
portions of her brief, Appellant does not develop her argument enough for us to conduct
meaningful appellate review on this issue. See Wortham v. Kroger Ltd. P’ship I, No.
W2019-00496-COA-R3-CV, 2020 WL 4037649, at *15 (Tenn. Ct. App. July 16, 2020)
(citing Sneed, 301 S.W.3d at 615) (“[W]e do not consider arguments that are only
minimally developed in a party’s appellate brief.”); see also Sneed, 301 S.W.3d at 614–15
(citing Tenn. R. App. P. 27(a)) (“[I]n his brief filed in this Court, Sneed [does not]
attempt[t] to explain how the Panel or the trial court erred in resolving this issue. Thus,
even if the issue had merit, . . . the issue would be waived.”); Conley v. Tennessee Farmers
Ins. Co., No. W2017-00803-COA-R3-CV, 2018 WL 3561725, at *6 (Tenn. Ct. App. July
24, 2018) (discussing waiver where “there [was] no clearly developed explanation as to [a
certain] point on appeal”). Nor does Appellant explain how any error on the part of
Appellee or the circuit court with respect to this issue would be fatal. See Tenn. R. App. P.
36(b). Consequently, this issue is waived.

                                           V. Trial

       Finally, Appellant asserts that there was no trial, implying that she was entitled to
one. First, it is unclear from the record if there in fact was a trial. Appellee claims there
was one, and the trial court approved a statement of the evidence, suggesting that a trial
indeed took place. However, the statement of the evidence does not clearly indicate that
any witnesses were actually called or if the parties merely argued their cases without the
benefit of actually submitting testimony. Second, and more importantly, Appellant cites no
law to support the contention that she was entitled to a trial or full evidentiary hearing, or
evidence to show that she requested but was denied a trial by the trial court. Again, she
claims the circuit court erred by refusing to hear her evidence. We reiterate that we are
unable to discern whether the circuit court in fact did this, due to the unclear record, and
even if the circuit court erroneously denied Appellant’s evidence, we are unable to decide
                                            - 11 -
if that denial constitutes reversible error without Appellant’s evidence in the record before
us. See discussion supra Section III. Because we are simply unable to evaluate this
argument based on the deficient briefing and the incomplete record in this case, this issue
is also waived. See Tenn. R. App. P. 27(a); Augustin, 598 S.W.3d at 226–27; Childress v.
Union Realty Co., 97 S.W.3d 573, 578 (Tenn. Ct. App. 2002) (citation omitted) (“[W]hen
a party raises an issue in its brief, but fails to address it in the argument section of the brief,
we consider the issue to be waived.”).

                                         CONCLUSION

       The judgment of the Circuit Court for Gibson County is affirmed. Costs of this
appeal are taxed to Appellant Louise Helms, for which execution may issue if necessary.



                                                       S/ J. Steven Stafford
                                                       J. STEVEN STAFFORD, JUDGE




                                              - 12 -